Title: To George Washington from Colonel Elisha Sheldon, 13 April 1780
From: Sheldon, Elisha
To: Washington, George


          
            Sir
            Windsor [Conn.] April 13th 1780
          
          By Capt. Bull who is going to Hd Qrs I take the Liberty to inform your Excellency that the number of Recruits engaged for the Regt since I recd your Exellcy instructions to fill up the Corps, Amounts to Seventy three I have recd on your Excellencys order at two several payments

15000 Dollars—As the States are about taking measures to recruit the Army, there will probably be an opportunity of engaging more men in the Regt for which purpose should be Obliged to your Excellency to Order such a further sum of money as may be thought proper—At the same time could wish to be informed what premium is allowed to the recruiting Officer for his services which when paid, I conclude will take more money than I have recd for the recruiting service—Very few men I believe have been enlisted in this state, except for my Regt and tho’ this state in their late recruiting orders promise a larger bounty to those who may ingage in the Infantry than the Cavalry still I am not without hopes that something more may be done in this way—When the Dismounted Dragoons of my Regt were ordered on Duty last Campaign, by the instigating of the evil minded, informing that they would be immediatly Draughted into the Infantry Battalions on their Arrival at Camp several of the more credulous were induced to Abscond themselves and have not since been heard of. I have just recd information by a line from one in this predicament who when in the Regt was one of my best Soldiers, declaring his penitence for his folly and willingness to Return to his Duty if he can be pardoned—As he has never joined the Enemy, but most probably been absconded in this state, & he being one of the best of Soldiers when with the Regt I could wish he might have the promise of a pardon on his Return—The name of the above Soldier is Nabot Lewis a Native of this State, and I am informed there are others in his Situation.
          As usual we have made Return for the Necessary furniture of the Cavalry for next Campaign which the Qtr Master is endeavouring to prepare, but I have little prospect of having much done in this way.
          I last week called on the Conductor of military stores at Springfield who informs that he has a considerable Quantity of Sadlery furniture, Arms &c. now in store which were taken in a prize from the Enemy and forwarded to him for the Use of the Cavalry—These he is anxious to Issue, but must have an order for this purpose from your Excellency or the Bd of War. As the Necessary preparations for the Regt (if to be obtained) will cost the Public no trifling sum I should be obliged to Your Excellny to favour me with an order for the purpose of Equiping my Regt as far as may be from sd Store. I would make a particular Return of the Articles wanting but Col. Chevers the Conductor in the first place does not know particularly what Articles have been sent him, and in the next place my Return is lodged with the Qr master at this Post, to whom the Conductor may be refered. Another Circumstance which makes it impossible to give a Return of what may be wanted before we take the field, is that we have Recruits constantly coming in, who must be Armed

and Accoutred from some public Store. I must beg your Excelleny’s Earliest directions in the premises. I have the Honour to be with the greatest Regard Your Excellencys most obt and most Hume Servt
          
            Elisha Sheldon Col. 2d L.D.
          
        